         Case 3:20-cv-00534-JBA Document 172 Filed 07/20/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


  TRE MCPHERSON, PATTIKATE WILLIAMS-
  VOID, JOHN DOE, JOHN ROE, and THOMAS Civil No. 3:20cv534 (JBA)
  CAVES, on behalf of themselves and all others similarly
  situated,                                               July 20, 2020
          Plaintiffs,
          V.

  NED LAMONT and ROLLIN COOK, in their official
  capacities,
          Defendants.

      ORDER DENYING POST-NOTICE OPT-OUT AND INTERVENOR MOTIONS

       Before the Court are various motions ("Post-Notice Motions") related to the Parties Rule

23(c)(2)(A) notice to the Class, which is composed of individuals incarcerated in Connecticut

Department of Correction facilities, and their proposed settlement.

       On June 19, 2020, the Court granted the parties' Joint Motion for Fairness Hearing and for

Order Approving Notice to the Class. ([Doc.# 112].) The Court determined that the parties' notice

to the Class was "reasonably calculated, under all the circumstances, to apprise interested parties

of the pendency of the action and afford them an opportunity to present their objections and also

afford a reasonable time for those interested to do so." (Id. at 1 (citing Weinberger v. Kendrick ,698

F.2d 61, 71 (2d Cir. 1982).)

       Subsequent to the issuance of this notice, some Class Members submitted motions and

requests for various forms of relief related to this action. (Rupert Thompson Mot. to Intervene

[Doc.# 127]; Objs. to Settlement and Request to Opt-Out by Fifty Class Members [Docs.## 135,

153]; Objs. to Settlement and Request to Opt-Out by Seven Class Members [Doc.# 137]; Derrick

Taylor Mots. to Intervene and for Ext. Time to Appeal Settlement [Doc.# 152]; Glen Sharkany
           Case 3:20-cv-00534-JBA Document 172 Filed 07/20/20 Page 2 of 4



Mot. to Stop Payout to ACLU Attorneys [Doc.# 154]; Glen Sharkany Mot. to Dismiss [Doc.# 155];

Shakee Galberth. Not. Opt-Out [Doc.# 158]; Not. Opp. and Request to Opt-Out by Three Class

Members [Doc.# 159]; Tyrone Rosa and Angel Dethomas Nots. Opt-Out [Doc.# 164].) Generally,

these Class Members register objections to the settlement and seek to withdraw from the

settlement or intervene in a manner that would allow them to alter the terms of the settlement. For

example, an objection motion, submitted by Class Member Derrick Taylor, registers complaints

about the sanitation conditions at MacDougall-Walker Correctional Institution, describes his

difficulties in communication with Class Counsel, and states that he "personally need[s] time to

determine whether to appeal the impending settlement" in this case. (Derrick Taylor Mots. to

Intervene and for Ext. Time to Appeal Settlement at 8.) Another objection motion, submitted by

fifty Class Members, makes "demands" for the State of Connecticut to "offer a public apology to

incarcerated people and their families for its history of human rights abuses." "releas[ e] at least

50% of incarcerated people before the end of 2020," and "reduce public expenditures on

incarceration by 50% in 2020," among other things. (Objs. to Settlement and Request to Opt-Out

by Fifty Class Members at 4-5.) These objectors ask the Court to use its discretion to "allow [these]

individuals to opt-out of membership in [this] class action, even" though it is "a mandatory Rule

23(b)(2) class action." (Id. at 5 (citing McReynolds v. Richards-Cantave, 588 F.3d 790, 800 (2d Cir.

2008)).)

       Defendants oppose these requests for relief and ask the Court to deny "all pending motions

to opt out" and "all motions to intervene." (Def.'s Opp. to All Pending Mots. to Opt-Out and

Intervene [Doc. # 170] at 7.) Defendants contend that "claims for individualized relief ... do not

satisfy Rule 23(b)(2)." (Def.'s Opp. at 2 (footnote omitted).) Defendants note that the approved

Rule 23 "Notice did not advise the class members that they have a right to opt out, as that would

                                                  2
           Case 3:20-cv-00534-JBA Document 172 Filed 07/20/20 Page 3 of 4



not have been a reasonable interpretation of the law pertaining to (b )(2) classes, and it would not

have been a 'neutral' notice." (Id. at 3 (emphasis omitted).) Defendants further observe Plaintiffs'

Complaint raises claims that are injunctive in nature and "contains no prayer for relief of monetary

damages," rendering this case "easily distinguishable" from the discretionary opt-out cases upon

which objectors rely, as those "involved monetary compensation for class members." (Id. at 6.)

Defendants assert that this case is instead governed by the principles articulated in Messier v.

Southbury Training School, 183 F.R.D. 350, 355 (D. Conn. 1998), which explained that "ordering

opt-outs could be counterproductive in a suit for declaratory or injunctive relief." Defendants also

suggest that opting out of this Rule 23(b )(2) action would have "little practical value or effect" on

the objecting Class Members because those "who opted out could not avoid the effects of the

Settlement Agreement, and would enjoy the benefits of the Agreement," but such opt-outs would

ultimately "deprive the defendants of the benefit of their bargain." (Def.'s Opp. at 6.)

       Following a review of objectors' requests for relief, the Court agrees with Defendants that

denial is proper. As the Supreme Court has explained, Rule 23 "provides no opportunity for (b) ( 1)

or (b)(2) class members to opt out, and does not even oblige the District Court to afford them

notice of the action." Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,362 (2011). 1 That is because the

"key to the (b )(2) class is the indivisible nature of the injunctive or declaratory remedy warranted-

the notion that the conduct is such that it can be enjoined or declared unlawful only as to all of the

class members or as to none of them." Id. at 360 (internal quotation marks omitted).




       1The Court notes that each of the cases cited by the fifty objectors in support of their opt-
out request was issued prior to the Supreme Court's ruling in Dukes.

                                                  3
         Case 3:20-cv-00534-JBA Document 172 Filed 07/20/20 Page 4 of 4



       Accordingly, the Court DENIES the Post-Notice Motions [Docs.## 127,135,137,152 153,

154, 155, 158, 159, 164] insofar as they request individualized relief. The substance of the objections

to the Settlement Agreement voiced in these motions will generally be reviewed at the July 20, 2020

Fairness Hearing.

                                                       IT IS SO ORDERED.


                                                            s
                                               Janet Bond Arterton, U.S.D.J.

                                      Dated at New Haven, Connecticut this 20th day of July 2020.




                                                  4
